Name: 79/80/EEC: Commission Decision of 22 December 1978 amending Decisions 73/30/EEC, 77/331/EEC and 78/118/EEC concerning special health guarantees in respect of bovine leucosis (Only the German, Danish, Dutch and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-24

 Avis juridique important|31979D008079/80/EEC: Commission Decision of 22 December 1978 amending Decisions 73/30/EEC, 77/331/EEC and 78/118/EEC concerning special health guarantees in respect of bovine leucosis (Only the German, Danish, Dutch and English texts are authentic) Official Journal L 017 , 24/01/1979 P. 0022 - 0022****( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 77 , 26 . 3 . 1973 , P . 40 . ( 4 ) OJ NO L 11 , 14 . 1 . 1977 , P . 30 . ( 5 ) OJ NO L 116 , 7 . 5 . 1977 , P . 13 . ( 6 ) OJ NO L 40 , 10 . 2 . 1978 , P . 21 . COMMISSION DECISION OF 22 DECEMBER 1978 AMENDING DECISIONS 73/30/EEC , 77/331/EEC AND 78/118/EEC CONCERNING SPECIAL HEALTH GUARANTEES IN RESPECT OF BOVINE LEUCOSIS ( ONLY THE GERMAN , DANISH , DUTCH AND ENGLISH TEXTS ARE AUTHENTIC ) ( 79/80/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING TRADE IN BOVINE ANIMALS AND SWINE ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS , BY COMMISSION DECISION 73/30/EEC ( 3 ), AS LAST AMENDED BY DECISION 77/58/EEC ( 4 ), THE FEDERAL REPUBLIC OF GERMANY HAS BEEN AUTHORIZED TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE CASE OF BOVINE ANIMALS IMPORTED FOR BREEDING OR PRODUCTION ; WHEREAS ON 22 APRIL 1977 THIS AUTHORIZATION WAS EXTENDED TO DENMARK AND THE NETHERLANDS BY COMMISSION DECISION 77/331/EEC ( 5 ), AND ON 23 DECEMBER 1977 TO IRELAND AND THE UNITED KINGDOM BY COMMISSION DECISION 78/118/EEC ( 6 ); WHEREAS IN THE VARIOUS DECISIONS THE BENEFIT OF THIS AUTHORIZATION WAS LIMITED TO 31 DECEMBER 1978 TO ENABLE THE COMMISSION TO MAKE PROPOSALS TO THE COUNCIL FOR COMMUNITY RULES ON THE MATTER ; WHEREAS THE COMMISSION PRESENTED A PROPOSAL FOR A REGULATION TO THIS EFFECT TO THE COUNCIL IN DECEMBER 1978 ; WHEREAS IT IS NECESSARY TO PROVIDE A SUFFICIENT PERIOD FOR THE ADOPTION AND APPLICATION OF THESE COMMUNITY RULES UNDER SATISFACTORY CONDITIONS ; WHEREAS TO THIS END THE DATE OF THE SPECIAL AUTHORIZATIONS ACCORDED TO THESE MEMBER STATES SHOULD BE POSTPONED FOR ONE YEAR , NAMELY UNTIL 31 DECEMBER 1979 ; WHEREAS THE USE OF A SEROLOGICAL METHOD FOR THE DIAGNOSIS OF THE DISEASE IS A RESULT OF TECHNICAL PROGRESS IN THIS FIELD AND OFFERS BETTER GUARANTEES THAN THOSE GIVEN BY THE HAEMATOLOGICAL TEST AT PRESENT USED ; WHEREAS IN THIS RESPECT THE COMMISSION PROPOSAL TO THE COUNCIL IN DECEMBER 1978 PROVIDES IN PARTICULAR FOR THE GRADUAL REPLACEMENT OF THE HAEMATOLOGICAL TEST BY A COMMUNITY SEROLOGICAL TEST ; WHEREAS IT IS THEREFORE NOW NECESSARY , PENDING THE ADOPTION OF THE COMMUNITY SEROLOGICAL TEST , TO AUTHORIZE THOSE MEMBER STATES CONCERNED TO USE SEROLOGICAL METHODS FOR THE DIAGNOSIS OF THE DISEASE . WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE DATE 31 DECEMBER 1978 ' IN ARTICLE 1 OF DECISIONS 73/30/EEC , 77/331/EEC AND 78/118/EEC IS REPLACED BY ' 31 DECEMBER 1979 ' . ARTICLE 2 UNTIL 31 DECEMBER 1979 THE HAEMATOLOGICAL TEST REFERRED TO IN ARTICLE 2 OF DECISIONS 73/30/EEC , 77/331/EEC AND 78/118/EEC MAY BE REPLACED BY A SEROLOGICAL TEST CARRIED OUT IN ACCORDANCE WITH THE SPECIFICATIONS OF THE MEMBER STATE OF DESTINATION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY , THE KINGDOM OF DENMARK , THE KINGDOM OF THE NETHERLANDS , IRELAND AND THE UNITED KINGDOM . DONE AT BRUSSELS , 22 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT